UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2534


SHAHNAZ POURSAIED,

                Plaintiff - Appellant,

          v.

EEOC; CONSTANGY BROOKS & SMITH, LLP,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:15-cv-00548-TDS-JLW)


Submitted:   May 31, 2016                  Decided:   July 5, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shahnaz Poursaied, Appellant Pro Se. Steven N. Baker, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina; H. Lane
Young, II, HAWKINS, PARNELL, THACKSTON & YOUNG, LLP, Atlanta,
Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


      Shahnaz    Poursaied       seeks    to    appeal     the    district        court’s

order dismissing her civil action with prejudice on the majority

of her claims and without prejudice as to her potential claim

under the Privacy Act.             This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337   U.S.   541,     545-46    (1949).        The   order      Poursaied     seeks    to

appeal is neither a final order nor an appealable interlocutory

or collateral order.           See Goode v. Cent. Va. Legal Aid Soc’y,

Inc.,    807    F.3d      619,     623-24,       629-30         (4th   Cir.        2015).

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense     with     oral     argument    because        the    facts      and    legal

contentions     are    adequately    presented       in    the    materials        before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                          2